Title: To Thomas Jefferson from James Madison, 3 November 1799
From: Madison, James
To: Jefferson, Thomas



Dear Sir
Novr. 3. 99

Be so good as to let Col. Monroe have the inclosed as early as may be convenient. Have you fixt the time of your setting out for Philada. I wish much for the pleasure of seeing you on your way, but if you do not aim to be there at the beging of the Session, I shall probably lose the opportunity. As something however may depend on circumstances & arrangements, it will be convenient for me to know your intended movements.
adieu Yrs. truly

Js. Madison Jr.

